By the Court.
The indictment charged the defendant by the name of 0. Alonzo Rockwell. Plea in abatement by the defendant, “ that his name now is, and that he always has been known by the name of Orville A. Rockwell, to-wit: at the county aforesaid, and hath so always hitherto been called and known, without this that he, the said Orville A. Rockwell, now is, or at any time hitherto hath been called or known by the Christian name of 0. Alonzo, as by the said indictment is supposed; and this the said Orville A. Rockwell is ready to verify,” etc.
Replication: “ That the said Orville A. Rockwell long before, and at the time of the preferring of the said indictment, was, and still is known as well by the name of 0. Alonzo Rockwell, as by the name of Orville A. Rockwell, to-wit, at,” etc.
Held: That after proof made by the defendant of the truth of his plea, the replication thereto was not sustained by proof on the part of the state, that the defendant usually signed his name “ 0. A. Rockwell,” and was generally called 0. A. Rockwell, and that certain of his relatives called him Alonzo, and that 0. A. were the initial letters of his name.
Judgment reversed and cause remanded.